ON PETITION FOR REHEARING.
On petition for rehearing, appellee earnestly contends that the record in other cases, of which this court will take knowledge, and of which the trial court had knowledge at the time of 5.  the decision, established the fact that the school board was claiming the right to dismiss the relator, or any other teacher, without a hearing, and regardless of whether or not there was cause as defined in the Teachers' Tenure Law, and that, in view of this fact, the notice to her must be treated as intended to be an arbitrary dismissal. But, if this be granted, it does not help the relatrix. Whatever the intention of the board, or its view of the law, she had the right to a hearing before dismissal, which she could have insisted upon. For what length of time she could have acquiesced in the action of the board and refrained from challenging the lawfulness of its action, is a question which is not presented by the record. But, by her letter, she clearly invited the board to make its record show that she had resigned. Her communication is a clear indication of a desire that, if the board had not reconsidered its decision, that "there is no place in which we can use you," she might be treated as having resigned; and, without regard to whether she would still be in a position to assert her right under the Tenure Law, under other circumstances, she is not in a position to reconsider her decision to resign for the purpose of asserting rights now that she did not assert then.
Petition for rehearing denied. *Page 263